DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restriction
REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1) A product and a process specially adapted for the manufacture of said product; or
(2) A product and a process of use of said product; or
(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).
This application contains claims directed to more than one species of the generic invention. These species are deemed to lack unity of invention because they are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
The species are as follows: 
Species 1, drawn to the light emitting element in FIG. 1;
Species 2, drawn to the modification of the light emitting element in FIG. 8 where the recess 11a’’ formed at the exposed surface 11;
Species 3, drawn to the modification of the light emitting element in FIG. 9 where the protuberant portion 11A may include an insulating material or a metallic material;
Species 4, drawn to the light emitting element in FIG. 10 where the first light reflection layer 41 includes the base section 45B and the projected portion 45c;
Species 5, drawn to the light emitting element in FIG. 11 where the first compound semiconductor layer 21 includes the projected portion 21d forming the base section 45D;
Species 6, drawn to the modification of the light emitting element in FIG. 12 where the base section 45E includes the projected portion 21e on the first surface 21a;
Species 7, drawn to the light emitting element in FIG. 14 where the first compound semiconductor layer 21 is formed with the at least one low-resistance layer 71 and the first electrode 131 is in contact with the low-resistance layer in the opening 72;
Species 8, drawn to the modification of the light emitting element in FIG. 15 where the opening 72 is formed from the exposed surface of the first compound semiconductor layer 21;
Species 9, drawn to the light emitting element in FIG. 16 where the first compound semiconductor layer 21 is formed with the at least two low-resistance layers 71A and 71B;
Species 10, drawn to the modification of the light emitting element in FIG. 17 where the opening 72 is formed from the exposed surface of the first compound semiconductor layer 21 and through the low-resistance layer 71B;
Species 11, drawn to the light emitting element in FIG. 18 where the opening 72 includes the bottom portion 73;
Species 12, drawn to the modification of the light emitting element in FIG. 19 where the opening 72 is formed from the exposed surface of the first compound semiconductor layer 21 including the bottom portion 73;
Species 13, drawn to the modification of the light emitting element in FIG. 21 where the first compound semiconductor layer 21 includes the at least two low-resistance layers 71A and 71B and the opening 72 includes the bottom portion 73;
Species 14, drawn to the modification of the light emitting element in FIG. 22 where the opening 72 is formed from the exposed surface of the first compound semiconductor layer 21 and the opening 72 includes the bottom portion 73;
Species 15, drawn to the light emitting element in FIG. 23 where the current injection region 51, the current non-injection inside region 52, and the current non-injection outside region 53 are formed;
Species 16, drawn to the modification of the light emitting element in FIG. 26 where the current non-injection inside region 52 and the current non-injection outside region 53 are formed by irradiation with plasma of the second surface of the second compound semiconductor layer 22, or an ashing treatment of the second surface of the second compound semiconductor layer 22, or a reactive ion etching (RIE) treatment of the second surface of the second compound semiconductor layer 22;
Species 17, drawn to the modification of the light emitting element in FIG. 27 where the second light reflection layer 42 has the tapered inclined section 42A;
Species 18, drawn to the modification of the light emitting element in FIG. 28 where the mode loss action part 54 is formed on the region 22B of the second surface 22b;
Species 19, drawn to the modification of the light emitting element in FIG. 30 where the second reflection layer 42 is fixed to the support substrate 49 through the joining layer 48;
Species 20, drawn to the modification of the light emitting element in FIG. 31 where the concave mirror section 43 includes the base section 45F and the multilayer light reflection film 46;
Species 21, drawn to the modification of the light emitting element in FIG. 32 where the stacked structure 20 includes twenty light absorbing layer 81; and
Species 22, drawn to the modification of the light emitting element in FIG. 34 where the stacked structure 20 includes twenty light absorbing layer 81 and the second light reflection layer 42 is fixed to the support substrate 49 through the joining layer 48.
Applicant is required, in reply to this action, to elect a single species to which the claims shall be restricted if no generic claim is finally held to be allowable. The reply must also identify the claims readable on the elected species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered non-responsive unless accompanied by an election.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which are written in dependent form or otherwise require all the limitations of an allowed generic claim. Currently, the following claim(s) are generic:  None.
The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
The species lack unity of invention because even though the inventions of these groups require the technical feature of a compound semiconductor substrate; a stacked structure including a GaN-based compound semiconductor; a first light reflection layer; and a second light reflection layer, wherein the stacked structure includes, in a stacked state a first compound semiconductor layer that is formed on the compound semiconductor substrate and that has a first surface and a second surface opposite to the first surface, an active layer facing the second surface of the first compound semiconductor layer, and a second compound semiconductor layer that has a first surface facing the active layer and a second surface opposite to the first surface, the first light reflection layer is disposed on the compound semiconductor substrate and has a concave mirror section, the second light reflection layer is disposed on the second surface side of the second compound semiconductor layer and has a flat shape, this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of Park et al. (US PG Pub 2002/0105988 A1).
Park discloses a compound semiconductor substrate (210, FIG. 23); a stacked structure including a GaN-based compound semiconductor (abstract); a first light reflection layer (130, FIG. 23); and a second light reflection layer (120, FIG. 23), wherein the stacked structure includes, in a stacked state a first compound semiconductor layer (102, FIG. 23) that is formed on the compound semiconductor substrate and that has a first surface and a second surface opposite to the first surface, an active layer (108, FIG. 23) facing the second surface of the first compound semiconductor layer, and a second compound semiconductor layer (112, FIG. 23) that has a first surface facing the active layer and a second surface opposite to the first surface, the first light reflection layer is disposed on the compound semiconductor substrate and has a concave mirror section (FIG. 23), the second light reflection layer is disposed on the second surface side of the second compound semiconductor layer and has a flat shape (FIG. 23).
Consequently, the basic concept shared by the species cannot be considered to be a single general inventive concept.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YUANDA ZHANG whose telephone number is (571)270-1439. The examiner can normally be reached M-F 10:30 AM - 6:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MINSUN HARVEY can be reached on (571)272-1835. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/YUANDA ZHANG/Primary Examiner, Art Unit 2828